Mercure, J.
Appeal from a judgment of the County Court of Warren County (Moynihan, J.), rendered February 17, 1993, convicting defendant upon his plea of guilty of the crimes of murder in the second degree and burglary in the second degree.
In view of defendant’s failure to move to withdraw his plea of guilty or to vacate the judgment of conviction entered thereon, his challenge to the voluntariness of his plea and the factual predicate for the counts of the indictment to which he pleaded guilty has not been preserved for appellate review (see, People v Coleman, 203 AD2d 729; People v Hicks, 201 AD2d 831). Our review of the record indicates that defendant’s guilty plea was entered voluntarily, knowingly and intelligently in any event. Contrary to defendant’s contention, proof that the victim died from a heart attack sustained during the course of the burglary provided adequate factual support for the charge of felony murder (see, People v Ingram, 67 NY2d 897). We have considered defendant’s remaining contentions, including the argument that the aggregate prison sentence of 18 years to life was harsh and excessive, and find them to be unpreserved or lacking in merit.
Mikoll, J. P., Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.